Title: From George Washington to Richard Peters, 24–25 January 1778
From: Washington, George
To: Peters, Richard



Sir
Head Quarters Valley Forge 24[–25]th Jany 1778

I have recd your favr of the 8th instant and that of Mr Nourse of the 16th. Upon the Rect of yours some time ago, upon the subject of the

leather in the Vatts at Germantown, I made enquiry, and was told then as I am now, that except that which is fit to put into the Curriers hands is immediately worked up, and that which is not sufficiently tanned is shifted into other Vatts, that it will be undoubtedly spoiled. As I had no person to superintend this Business I did not think it worth while to remove the leather, when there would have been almost an absolute certainty of its being ruined. I have seen nothing of Capt. Ming, but if you will order him down, and he will prepare some Tanneries at a convenient distance back from Germantown to receive the leather, I will furnish a proper party and endeavour to bring it off. The less that is said of this matter the better, as it must be executed with secrecy and dispatch. You certainly must be misinformed as to the quantity of leather in Germantown or Capt. Mings consumption must be much less than I imagined. Those Tanyards at the lower end of the town may probably be out of our reach without risquing too much—I think the plan of having some Boats upon Susquehannah a very good one. Altho’ the Army may not have occasion to pass, yet they will very much expedite the passage of the Supplies which we shall probably have occasion to draw from the West side of that River next Campaign—Genl Mifflin who had those built which we used upon Delaware, is well acquainted with the proper kinds.
The demand of the Return of Messs. Wallace and Philipse agreeable to the terms of their parole comes in my opinion more directly under cognizance of the State of New York, whose prisoners they are. They have several times exchanged Flags with the Governor of the City of New York on the subject of their state prisoners, and I think they may with more propriety make a peremptory demand of those Gentlemen, except they will exchange Mr Fell for one of them, than I can. It is more than probable that the State may have some of the Friends of the Crown in their Custody, and if they threaten retaliation upon them it will have more effect than my writing to Genl Howe, who to the best of my knowledge, said he had nothing to do with them when they were demanded by Govr Trumbull. Would it not be proper to write to Govr Clinton, and know from him in what light the Gentlemen above mentioned are considered by the State?

P.S. 25th Jany. Since writing the foregoing I have recd a letter from Genl Heath of the 6th in which he says.
“I have sounded what your Excellency observed with respect to Genl Hamilton. Genl Burgoyne informs me that he never heard Genl Hamilton hint any such desire, but whether he should be exchanged or not he must go to England as his Regiment is one of those under the Convention, and he is a General Officer only in America. I shall again sound the matter with General Hamilton with all due caution.”

